Citation Nr: 1612410	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-42 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a skin disability on the back.

3. Entitlement to an initial rating for a right ankle disability in excess of 20 percent prior to May 1, 2013, and in excess of 30 percent beginning on May 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1988 to January 1992, including service in the Southwest Asia Theater of Operations.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2008 rating decision of the VA Regional Office (RO) in Waco, Texas, which granted service connection for a right ankle disability and assigned a 20 percent rating effective from June 21, 2007; and denied service connection for hypertension and a skin disorder on the back.

During the appeal, a February 2009 RO rating decision reduced the rating for right ankle disorder to 10 percent effective November 18, 2008; a March 2014 rating decision restored the 20 percent rating originally assigned.  A November 2013 rating action awarded an increase in the evaluation of the right ankle disability to 30 percent disabling from May 1, 2013.  

The Board remanded this case June 2013 for additional development. That development is complete and the case has been returned to the Board.

Evidence has been received since the March 2014 Supplemental Statement of the Case (SSOC) without a waiver by the Veteran of RO consideration. However, the Board finds that it is not relevant to this appeal, and so the Board will proceed without remanding the issues to the RO for consideration of this evidence.  


FINDINGS OF FACT

1. Hypertension was not incurred or aggravated in military service.

2. A dermatological condition of the back, including tinea versicolor, was not incurred or aggravated in military service.


3. From June 21, 2007 to October 17, 2011, the Veteran's right ankle had painful limitation of motion, but no verified ankylosis.  

4. From October 18, 2011 forward, the Veteran's right ankle disability demonstrated a moderate degree of ankylosis, with dorsiflexion measured at between 0 and 10 degrees; but did not manifest symptoms of  ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or abduction, adduction, inversion or eversion deformity or the equivalent thereof.


CONCLUSIONS OF LAW

1. The criteria are not met for service connection for hypertension.  38 U.S.C.A.           §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. The criteria are not met for skin disability on the back.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3. The criteria are not met for an initial rating higher than 20 percent for a right ankle disorder from June 21, 2007 to October 17, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b),4.1, 4.3, 4.7, 4.10; 4.71a, Diagnostic Codes 5270, 5271 (2015).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for a right ankle disorder from June 21, 2007 to April 30, 2013, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10; 4.71a, Diagnostic Code 5270 (2015).

5. The criteria are not met for a rating higher than 30 percent for a right ankle disorder from May 1, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10; 4.71a, Diagnostic Code 5270 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100 , 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

For the claims on appeal, the Veteran has been provided satisfactory and timely VCAA notice.  He has been given proper assistance through obtaining available service treatment records (STRs), personnel records, and extensive VA medical records, including directed by prior Board remand.  VA examinations have been provided that addressed the key issues.  The Veteran provided lay witness statements and identified private medical records for VA to obtain.  He declined the opportunity for a hearing.  The claims have been properly developed, and can be decided.

Service Connection for Hypertension

Service connection may be granted for disability from injury or disease that was incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 1110;              38 C.F.R. § 3.303(a). 

Basic requirements for direct service connection are (1) a current disability;              (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a chronic disease is shown during service the later symptoms are              service-connected, unless clearly from an intercurrent cause.  Where not chronic, continuity of symptomatology is required to link a condition back to service.                38 C.F.R. § 3.303(b).  See also, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limiting use of continuity of symptomatology to prove service connection to diseases noted as "chronic" under 38 C.F.R. § 3.309(a)).  

Certain chronic diseases, such as hypertension, are presumed service-connected if incurred to a compensable degree within one year of separation from service.                38 C.F.R. §§ 3.307, 3.309(a).  

Where, as here, the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, and heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  The Board has reviewed the instant claim with these duties in mind.

In this case, the Veteran's complete STRs are not of record.  Those available do not show hypertension or elevated blood pressure readings.  Documentation after service shows VA medical treatment for hypertension during the 2000s, and prescribing of anti-hypertensive medication around 1999, some 7 years after his separation from service on January 15, 1992.  STRs dated in April 1991 related to treatment for his ankle indicate that he had no significant illnesses and took no medications.  In an August 2007 statement, the Veteran indicated that he was treated from 1998 to 2003 by a private doctor for high blood pressure, among other issues, and was prescribed medication. 

To resolve the question of what caused hypertension, a VA examination was conducted December 2013, and the following opinion was given:

The Veteran's verbal history is that his hypertension started in the        military service, about 1992.  However the available STRs do not              confirm the diagnosis, nor provide sufficient evidence of elevated blood pressure readings to justify a retrospective diagnosis of hypertension.               The earliest solid evidence of hypertension for this veteran is in 1999 when he was treated with Norvasc.  That was some 7 years after discharge from service.  The Veteran's verbal history (or a lay statement) is considered insufficient to establish a diagnosis of HTN in service.  To be able to make the diagnosis, one would need objective evidence of elevated blood pressure readings, which is not found in the available documentation. Therefore, it is the opinion of this examiner that it is less likely than not that this Veteran's HTN is etiologically related to his military service.

The Board finds this to be the most probative evidence as to whether the Veteran's hypertension is related to his active service. The opinion considered all the evidence, including lay statements, and provided a rationale for the conclusion. 

While the Board recognizes that the Veteran is fully competent to state lay observation of an outwardly obvious medical condition or a contemporaneous diagnosis, the Board finds his statements to the VA examiner regarding the onset of his hypertension in service in 1992 not supported by the record and finds that hypertension is an internal condition that must be verified by test results and cannot be diagnosed by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   Initially, with regard to the assertion of a contemporaneous diagnosis, the Board notes that the Veteran was separated from service on January 15, 1992, thus, it is unlikely that any contemporaneous diagnosis issued "in 1992" was rendered during the 15 days prior to his separation. Moreover, even if he was diagnosed in 1992, within one year of separation, the evidence would have to establish that the Veteran's hypertension was manifested by diastolic pressure predominantly 100 or more, or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control, or systolic pressure predominantly 160 or more,  to qualify for the presumption of service connection. 38 C.F.R. §§ 3.307, 3.309, 4.104, Diagnostic Code 7101. There is no evidence of any blood pressure readings in the year post service, and, in his own words in the August 2007 statement, the earliest evidence of the Veteran needing medication to control his hypertension is in 1998, some 6 years after separation. 

Accordingly, the preponderance of the evidence is unfavorable, and the benefit-of-the-doubt doctrine does not apply, meaning the claim must be denied.  38 C.F.R. § 3.102.

Service Connection for Skin Disability on the Back

As indicated, complete STRs are not on file, and review of available records           does not show dermatological complaint or condition.  VA and private medical records show diagnosis of tinea versicolor, back as of 2007.  The Veteran alleges even earlier treatment, back to at least 1998, and provides prescription drug records, possibly showing medication for that skin condition as early as 1999.  

The Veteran was provided a VA dermatological examination in February 2014. When addressing the etiology and onset of the Veteran's skin condition, the VA examiner stated:

Although the Veteran states that his rash has been present since                 military service, the STRs contain no mention of the rash, nor diagnosis                   of a skin condition.  The Veteran's report of symptoms is insufficient to
      establish a diagnosis of tinea versicolor in service.  It would require a
      medical provider's objective report to adequately identify a skin
      condition.  Therefore, it is considered less likely than not that the
      current tinea versicolor is etiologically related to military service.
Additionally, the medical literature has not reported any increased                risk of tinea versicolor related to service in Southwest Asia, so the              tinea versicolor is unlikely to be due to service in Southwest Asia.

While the Board recognizes that a lay person is competent to identify certain medical conditions, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the complexity of the question at issue and whether a diagnosis could be rendered based on personal observation are factors in determining whether a non-expert diagnosis is competent evidence.  The examiner determined that while a lay person could report symptoms of a skin condition, it would require medical expertise to actually diagnose the condition, expertise the Veteran, as a lay person, lacks. Thus, the Board finds that the Veteran is not competent to diagnose the skin condition he suffered from in service. Moreover, the question of whether the skin rash he had in service is related to the tinea versicolor he has now, is also a complex question, and is beyond the skills of a lay person.

The 2014 VA examiner's opinion is supported by review of the record, the application of expertise to the evidence, and is based on an explained rationale. The Board finds it to be the most probative evidence of record as to a relationship between the Veteran's currently diagnosed skin condition on his back, and his period of active service.

Accordingly, the weight of the evidence is against the claim, and it must be denied.                   VA's benefit-of-the-doubt doctrine is not applicable to this case.

Increased Rating for Right Ankle Disorder

The Veteran's right ankle disability is currently evaluated as 20 percent disabling prior to May 1, 2013, exclusive of a period of an assigned temporary total rating for convalescence, and a 30 percent rating as of May 1, 2013.

Under Diagnostic Code 5271 for limited motion of the ankle, a 10 percent rating             is assigned for moderate limitation of motion; 20 percent for marked limitation of motion.  38 C.F.R. § 4.71a.  The terms "moderate" and "marked" among other components of the rating criteria are not expressly defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Normal range of motion for the ankle joint is defined as dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5270, a higher 30 percent rating is assigned for ankylosis in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent rating applies to ankylosis in plantar flexion at more than            40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.

The rating criteria based on limitation of motion of the ankle, already cited, does not offer a rating higher than 20 percent.  Instead, the Veteran would have to show ankylosis (total joint immobility in at least one plane of motion) of the right ankle to warrant a rating greater than 20 percent.

Reviewing evidence for joint ankylosis, a June 2007 private orthopedic evaluation indicated right ankle range of motion of dorsiflexion 0 degrees, plantar flexion to  30 degrees.  There was no specific finding of ankylosis.   An October 2008 private medical evaluation indicated the ankle was normal on inspection.  Range of motion was decreased, but again not absent, and so there was no ankylosis in any one plane of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  The assessment was arthralgia, and surgically treated right ankle fracture.  A February 2009 follow up evaluation revealed more of the same.

A September 2008 VA examination, showed right ankle dorsiflexion to 10 degrees and plantar flexion of 30 to 45 degrees.  The February 2009 examination findings, were dorsiflexion to 10 degrees, plantar flexion to 20 degrees.  Throughout, the Veteran had considerable pain, discomfort and gait disturbance.  These examinations found significant retained, if limited, mobility in the ankle, thus, no ankylosis was present.   

The Veteran was not examined for several more years.  However, he did undergo a right ankle fusion procedure in October 2011.  October 2013 VA examination confirmed this, and registered basically no range of motion in measured planes, although the exact degree of ankylosis was not quantified.  A May 2014 examination finally described the severity of the ankylosis with plantar flexion less than 30 degrees; dorsiflexion between 0 and 10 degrees; with abduction, adduction, inversion or eversion deformity, and in good weight-bearing position.  

Affording the Veteran the benefit of the doubt, the Board concludes that the severity of the symptoms demonstrated by his right ankle disability equate to the requirements of a 30 percent evaluation based on joint ankylosis in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees
from the date of  the October 18, 2011, right ankle fusion.  See 38 C.F.R. § 4.3. 

A higher rating than 30 percent for the right ankle disability for the period from October 18, 2011 to the present is not warranted. The Veteran's symptoms do not suggest or equate to ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or abduction, adduction, inversion or eversion deformity.   

Consideration of functional loss is not applicable for any part of the appeal period as the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  


ORDER

Service connection for hypertension is denied.

Service connection for a skin disability on the back is denied.

An initial rating higher than 20 percent for a right ankle disorder for the period prior to October 18, 2011 is denied.

A 30 percent rating for a right ankle disorder for the period from October 18, 2011, through April 30, 2013, is granted.

A rating higher than 30 percent for a right ankle disorder for the period beginning on May 1, 2013,  is denied.


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


